Powers, J.,
dissenting:
In this case tbe transcript shows that notice of appeal was filed witb tbe clerk of tbe lower court within tbe time allowed by law, but it does not show that a copy was served upon tbe district attorney or bis assistant. Therefore a motio.u to dismiss tbe appeal is made by tbe district attor*114ney tinder tbe provisions of tlie criminal practice act: Laws of Utah, 1878, p. 137; wliieli provides tbat “an appeal is taken by filing witli tlie clerk of tlie court in wliieli tlie judgment or order appealed from is entered or filed, a notice stating tbe appeal from tbe same, and serving a copy thereof upon the attorney for tbe adverse party.” Tbe criminal practice act, sec. 370, also provides tbat “if tbe appeal is irregular in any substantial particular, but not otherwise, tbe appellate court may, on any day in tbe term, on motion of tbe respondent, upon five days notice, accompanied with copies of the papers upon which tbe motion is founded, order it to be dismissed.”
On tbe bearing of this motion, it was admitted tbat service of a copy of the notice of appeal upon tbe proper person bad actually been made in due time, but tbat there bad been a failure to file proof of service.
Under such a state of facts, it is a hardship to dismiss tbe appeal upon a bare technicality, particularly when tbe appellant is convicted of murder and sentenced to a long-term of years. The law gives him a right to have bis case reviewed by this court, and we should be careful bow we defeat tbat right by á too rigid application of tbe rules of practice. Tire notice of appeal tbat must be filed with tbe clerk, is tbe claim of appeal. Tbe copy which is required to be served is merely for tbe purpose of notifying tbe opposite party. In this case tbe copy was in fact served, so that no one has been misled. The district attorney has heretofore been in court and agreed tbat this case be set for a day certain, so it is plainly seen tbat tlie people have not been injured by this error.